Title: John Adams to Abigail Adams, 16 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 16. 1777
     
     The Spring advances, very rapidly, and all Nature will soon be cloathed in her gayest Robes. The green Grass, which begins to shew itself, here, and there, revives in my longing Imagination my little Farm, and its dear Inhabitants. What Pleasures has not this vile War deprived me of? I want to wander, in my Meadows, to ramble over my Mountains, and to sit in Solitude, or with her who has all my Heart, by the side of the Brooks. These beautifull Scaenes would contribute more to my Happiness, than the sublime ones which surround me.
     I begin to suspect that I have not much of the Grand in my Composition. The Pride and Pomp of War, the continual Sound of Drums and Fifes as well played, as any in the World, the Prancings and Tramplings of the Light Horse numbers of whom are paraded in the Streets every day, have no Charms for me. I long for rural and domestic scaenes, for the warbling of Birds and the Prattle of my Children.—Dont you think I am somewhat poetical this morning, for one of my Years, and considering the Gravity, and Insipidity of my Employment.—As much as I converse with Sages and Heroes, they have very little of my Love or Admiration. I should prefer the Delights of a Garden to the Dominion of a World. I have nothing of Caesars Greatness in my soul. Power has not my Wishes in her Train. The Gods, by granting me Health, and Peace and Competence, the Society of my Family and Friends, the Perusal of my Books, and the Enjoyment of my Farm and Garden, would make me as happy as my Nature and State will bear.
     Of that Ambition which has Power for its Object, I dont believe I have a Spark in my Heart. . . . There are other Kinds of Ambition of which I have a great deal.
     I am now situated, in a pleasant Part of the Town, in Walnutt Street, in the south side of it, between second and third Streets, at the House of Mr. Duncan, a Gentleman from Boston, who has a Wife and three Children. It is an agreable Family. General Wolcott of Connecticutt, and Coll. Whipple of Portsmouth, are with me in the same House. Mr. Adams has removed to Mrs. Cheasmans Cheesman’s, in fourth Street near the Corner of Markett Street, where he has a curious Group of Company consisting of Characters as opposite, as North and South. Ingersol, the Stamp man and Judge of Admiralty, Sherman, an old Puritan, as honest as an Angell and as stanch as a blood Hound firm as a Rock in the Cause of American Independence, as Mount Atlass, and Coll. Thornton, as droll and funny as Tristram Shandy. Between the Fun of Thornton, the Gravity of Sherman, and the formal Toryism of Ingersol, Adams will have a curious Life of it. The Landlady too who has buried four Husbands, one Tailor, two shoemakers and Gilbert Tenant Tennent, and still is ready for a fifth, and well deserves him too, will add to the Entertainment.—Gerry and Lovell are yet at Miss Leonards, under the Auspices of Mrs. Yard.
     Mr. Hancock has taken an House in Chesnutt Street, near the Corner of fourth Street near the State House.
     
     
      March 17.
     
     We this day received Letters from Dr. Franklin and Mr. Deane. I am not at Liberty to mention particulars. But in general the Intelligence is very agreable. I am now convinced, there will be a general War.
    